The trial court refused to sign the bill of exceptions, and so indorsed on July 30, 1921. The application to establish same was not made to this court until December 16, 1921, more than 60 days after the refusal of the trial judge to approve and sign the same. This is a case which falls under the influence of section 3021 of the Code of 1907, and which said section was not amended or repealed by the Act of 1915, page 816. Sovereign Camp v. Ward, 200 Ala. 19, 75 So. 331. Said section 3021 provides that, when the judge fails or refuses to sign a bill of exceptions, the application to establish the same must be filed in the Supreme Court within 60 days from the refusal or failure of such judge to sign said bill. The application here was not so filed and the motion to establish the bill of exceptions must be overruled, which is accordingly done.
As there is no bill of exceptions in this case and no reversible error appearing upon the record proper, the judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur. *Page 692